Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claim 3, an embodiment of the humidifying device that comprises a liquid reservoir, ultrasonic generator and oscillating piece, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air blowing device” in line 3 of claim 1.  The specification does not include any teaching of the structure for performing this function and as such, attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).
“a humidifying device” in line 4 of claim 1, interpreted in accordance with ¶¶ 54 and 66 of the specification (as numbered in US Publication No. 2020/0263884 A1), as a device having a liquid reservoir in combination either with a pump and atomizing nozzle, or with an ultrasonic generator and an oscillating piece, or equivalents thereof.
claim 1, interpreted in accordance with ¶¶ 55 and 67, as an evaporator of an air conditioning system or an air duct though which cold air passes, or equivalents thereof.
“a heating device” in line 6 of claim 1, interpreted in accordance with ¶¶ 55 and 69 as one or more electric heating wires or a refrigerant condenser of an air conditioning system, or equivalents thereof.  The “second heating device” of claim 15 has been given the same interpretation.
“an air pollutant detection device” in line 3 of claim 16. The specification does not include any teaching of the structure for performing this function and as such, attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Similarly, it is noted that each of claims 4 and 7 recites “an air conditioning system” and claim 17 recites “an air conditioning apparatus”.  Although this recitation includes the generic placeholder term “system” or “apparatus” paired with the recited function of “air conditioning”, these recitations have not been interpreted under 35 U.S.C. 112(f) because each further teaches a particular structure of the “air conditioning system” (a refrigerant evaporator in the case of claim 4 and a refrigerant condenser in the case of claim 7, or both in the case of claim 17) which is sufficient to perform the recited function of air conditioning.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As discussed above, the “air blowing device” of claim 1, line 3 includes the generic placeholder term “device” paired with the functional language “air blowing” and has thus been interpreted under 35 U.S.C. 112(f).  Although this device is disclosed in ¶ 52 of the specification, there is no teaching or suggestion of the structure required by this device or the manners of devices which may be used to perform the recited function.  For this reason, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

As discussed above, the “air pollutant detection device” of claim 16, line 3 includes the generic placeholder term “device” paired with the functional language “air pollutant detection” and has thus been interpreted under 35 U.S.C. 112(f).  Although this device is disclosed in ¶ 60 of the specification, there is no teaching or suggestion of the structure required by this device or the manners of devices which may be used to perform the recited function.  For this reason, claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2, 4-15, and 17-18 are rejected as depending upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As discussed above, the “air blowing device” of claim 1, line 3 includes the generic placeholder term “device” paired with the functional language “air blowing” and has thus been interpreted under 35 U.S.C. 112(f).  Neither the claim nor the specification describes any structure of this device by which the function of air blowing is to be performed and it is thus not clear what devices for such a function would or would not fall within the scope of claim 1 as presented.  For this reason, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite. 

Each of claims 10-12 teaches in lines 3-5 that one element of the claimed air purifier is “close to the inlet of the passage for air circulation” and that another element is “close to the outlet of the passage for air circulation.”  The term “close” as used in these claims is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
For purposes of examination, the word “close” has been interpreted in accordance with treatment of the airstream rather than in accordance with physical distance or proximity.  As such, an element has been found to be “close” to another, such as an inlet or outlet of the air purifier, if no other element substantially affecting the temperature or humidity of the airflow is located between them in the stream of airflow within the system.  For example, if air flows from the inlet into a humidifying device without passing through a heating device or cooling device first, the humidifying device is found to be “close” to the inlet, regardless of whether a length of ductwork or a louver were disposed therebetween and regardless of the physical distance between the inlet and the humidifying device within the system.

As discussed above, the “air pollutant detection device” of claim 16, line 3 includes the generic placeholder term “device” paired with the functional language “air pollutant detection” and has thus been interpreted under 35 U.S.C. 112(f).  Neither the claim nor the specification describes any structure of this device by which the function of air 

Claims 2, 4-9, 13-15, and 17-18 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,863,716 B2 to Chen et al.

    PNG
    media_image1.png
    224
    474
    media_image1.png
    Greyscale

Chen teaches limitations from claim 1 in fig. 3, shown above, an air purifier based on a principle of vapor condensation and adsorption, comprising: 

a humidifying devices (including both upstream, middle, and downstream nozzle conduits 65, 66, and 67 with associated spray nozzles 68, an equivalent to the nozzle-based humidifiers taught in ¶ 54); 
a cooling device (either of upstream cooling coil 60 and downstream cooling coil 72 taught in col. 4, lines 19-25, equivalent to the refrigerant condenser taught in ¶ 55); and 
a heating device (heating coil 74, equivalent to the refrigerant evaporator taught in ¶ 55); 
wherein the humidifying device is used to increase a content of vapor in air (as taught in col. 4, lines 34-39, and the cooling device (60 and 72) is used to reduce a temperature of the air (as taught in col. 4, liens 22-25); 
wherein the humidifying device (65, 66, 67), the cooling device (60, 72), and the heating device (74) are connected to form a passage for air circulation (as shown in fig. 3), and under an action of the air blowing device (58), the air to be purified flows in via an inlet of the passage for air circulation (at inlet end 54), and 
wherein the heating device (74) is used for heating the air, such that air discharged from an outlet (at outlet end 80) of the passage for air circulation satisfies a pre-set temperature threshold (“to typically about room temperature” as taught in col. 4, lines 40-42). 
Regarding the teaching of pollutants in the air adsorbing with water vapor on the cooling device, the system of Chen teaches the structure recited in the claim regarding the humidifying device and cooling device and further teaches the cooling coil (72) of his 

    PNG
    media_image2.png
    340
    368
    media_image2.png
    Greyscale

Chen teaches limitations from claim 8, in fig. 4, shown above, the air purifier according to claim 1, wherein the air purifier comprises at least one of a collection container (drain pan 82) for receiving at least one of the droplets and/or the solid particles formed by the condensation of vapor (as taught in col. 5, lines 15-22 and shown in fig. 4, the drain pan is positioned below both the cooling coil 72 and the droplet trap 70 to catch droplets and particles therefrom), or at least one of a drain outlet for discharging at least one of the droplets and/or the solid particles formed by the condensation of vapor (as taught in col. 5, lines 20-22, “the drain pan 82 is periodically emptied to remove the collected particles 42 therefrom” teaching an outlet of the drain pan through which they are removed.)

claim 9, the air purifier according to claim 1, wherein the liquid in the humidifying device is water (col. 4, lines col. 4, line 65-col. 5, line 1.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 10,408,475 B2 to Shen.

Regarding claim 2, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils disposed in the airstream.  Chen further teaches the water spaying system to include a plurality of nozzles (68) disposed along nozzle conduits (65, 66, and 67) as taught in ¶ 54.  Chen does not teach the nozzles being connected to a water reservoir and a pump for spraying water into the air stream.  Shen teaches in fig. 2, shown below, a water purifier (A) including a section for dispersing water in to the airflow, this section including an aperture (15) of a water distribution seat (13), the aperture receiving water through a guide tube (16) from a pump (30) located in a reservoir (water collection device 40) (col. 2, lines 30-42).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chen with the water reservoir and pump system of Shen in order .

    PNG
    media_image3.png
    663
    523
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above and further in view of US Patent No. 10,066,846 B2 to Kim.

Regarding claim 3, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils disposed in the airstream.  Chen does not teach the humidifying system of the air purifier including a reservoir of liquid, an ultrasonic generator, and an oscillating piece driven by the . 

Claims 4, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 7,287,394 B2 to Taras et al.

    PNG
    media_image4.png
    350
    607
    media_image4.png
    Greyscale

Chen teaches limitations from claim 17 in fig. 3, shown above, an air conditioning apparatus, comprising the air purifier according to claim 1 (as shown in fig. 3). 
claims 17, 4, and 7, Chen does not teach the air conditioning system including at least two condensers and one evaporator, wherein one condenser is disposed outdoors, a second condenser is provided indoors and functions as the heating device of the air purifier, and the evaporator is provided indoors and functions as the cooling device of the air purifier as taught in claim 17, the cooling device of the air purifier being an evaporator as taught in claim 4, and the heating device of the air purifier being a condenser as taught in claim 7.  Taras teaches in fig. 2, shown above, and in col. 2, lines 3-15 and col. 3, lines 34-63, a refrigeration cycle air conditioning system (40) having an outdoor heat exchanger (20) and an indoor heat exchanger (24), functioning respectively as a condenser and an evaporator in a cooling mode, and further teaches another condenser (48) which is installed indoors in the same air stream as the indoor heat exchanger (24) as a reheat coil (48) as taught in claims 4, 7, and 17.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chen with the heat exchangers and refrigerant cycle air conditioner arrangement taught by Taras in order to provide effective and reliable operations of the heating and cooling coils of Chen without requiring separate power or heat sources for each. 

Regarding claim 18, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils disposed in the airstream and Taras teaches an air conditioning system in which an outdoor heat exchanger and two indoor heat exchangers are provided, the two indoor heat exchangers being arranged in a single air stream.  Chen does not teach the system 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 6,158,224 to Hu et al.
claim 5, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils disposed in the airstream.  Chen does not teach the cooling device comprising a duct through which cold air passes.  Hu teaches in col. 5, lines 57-67, a dehumidifying device in which cold air, generated by a thermoelectric device, is passed through a second air passage (237) causing heat exchange between this air and the upper portion of a plate (221) which in turn cools air in a first air passage (231).  It would have been obvious to one of ordinary skill in the art th the time the application was effectively filed to modify Chen with air-to-air heat exchange taught by Hu because Hu teaches in col. 5, lines 64-67 that the configuration of his invention provides “an efficient dehumidifier configuration” as a result of the cooling this configuration offers. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 4,987,748 to Meckler.

Regarding claim 6, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils disposed in the airstream.  Chen does not teach the heating device being one or more electric heating wires.  Hu teaches in col. 51, lines 64-68, that in an air handling arrangement of an air conditioning apparatus, electric heaters may be used in place of or in supplement to heating coils when reheating of an airstream is required.  It would have been obvious to one of ordinary skill in the art th the time the application was effectively filed to modify Chen with air-to-air heat exchange taught by Hu because Hu teaches in col. 5, lines 64-. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claims 10-12, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils sequentially disposed in the airstream, between an inlet and an outlet.  Chen does not teach the humidifying device being “close” to the inlet and the heating device being “close” to the outlet as taught in claim 10, the heating device being “close” to the inlet and the cooling device being “close” to the outlet as taught in claim 11, or the cooling device being “close” to the inlet and the heating device being “close” to the outlet as taught in claim 12.  (Refer to the rejection of these claims under 35 U.S.C. 112(b) above with regard to the interpretation of the relative term “close”.)  MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. and In re Japikse, 181 F.2d 1019, 86 USPQ 70 state that the mere rearrangement of the working parts of a system when the order does not modify the alteration of the system is a matter of only routine skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Chen to place the humidifying device (in the case of claims 10) or the cooling device (in the case of claims 11 and 12) near one of the inlet or outlet of the air passage in order to allow easier access for cleaning or maintenance to the elements which handle and accumulate water, particulate or both according to the teachings of Chen, and because MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness .  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 6,129,285 to Schafka.

    PNG
    media_image5.png
    405
    570
    media_image5.png
    Greyscale

Regarding claims 13 and 14, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils sequentially disposed in the airstream, between an inlet and an outlet.  Chen does not teach the system comprising a controller and an outlet temperature sensor, the controller adjusting the heating device’s operation based on the sensed temperature as taught in claim 13, or a controller and a humidity sensor, the controller adjusting the humidifying device’s operation based on the sensed humidity as taught in claim 14.  Schafka teaches in fig. 2, shown above, and in col. 7, lines 9-35, a temperature and humidity control system .

    PNG
    media_image6.png
    421
    569
    media_image6.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 3,834,683, to McDuffee.

claim 15, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils sequentially disposed in the airstream, between an inlet and an outlet.  Chen does not teach the system comprising an additional heating device provided “at the humidifying device” to increase the saturating humidity of the humidifying device.  McDuffee teaches in fig. 1, the Abstract of is invention, and col. 2, line 57-col. 3, line 26, a humidifier system having an evaporator pad (35) to add humidity to the system, the system further having a heating element (calrod 32) disposed at the inlet of the evaporator pad (35) to maintain the space (31) at an optimal temperature for humidity uptake (col. 3, lines 39-50).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chen with the humidifier heating element of McDuffee in order to improve the effectiveness of the humidifying device and thus increasing the particulate-removing and purifying effects stemming therefrom in the system of Chen.

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Patent No. 4,792,345 to Abe et al.

Regarding claim 16, Chen teaches an air purifying system including water sprayers humidifying air passing through the system, and cooling and heating coils sequentially disposed in the airstream, between an inlet and an outlet.  Chen does not teach the system comprising an air pollution detection device detecting pollutant concentration in the air and deactivating the air purifier based on the detection result of this sensor.  Abe teaches in col. 1, lines 9-35 an air cleaning system including a gas 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        3 January 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763